Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           January 4, 2022

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II


    In the Matter of the Personal Restraint of                       No. 53672-2-II
                                                            (consolidated with No. 53762-1-II)

    DAMIEN JAMES EUGENE MADISON,
                                                                UNPUBLISHED OPINION
                             Petitioner.



          GLASGOW, A.C.J.—Damien James Eugene Madison seeks relief from personal restraint

imposed following his 2017 guilty plea to one count of residential burglary and six counts of theft

of a firearm committed when he was 17 years old. He argues that the trial court erroneously failed

to treat his firearm convictions as the same criminal conduct for offender score purposes and that

the juvenile court improperly declined his case, transferring the case to adult court. Madison also

points out that the trial court failed to properly consider his youth at sentencing as required under

State v. Houston-Sconiers.1

          We agree that the trial court erred as a matter of law by failing to treat Madison’s firearm

convictions as the same criminal conduct, the error is apparent from the face of the judgment and

sentence and the documents signed as part of the plea agreement and, therefore, his judgment and

sentence is facially invalid. We further hold that Madison’s case was properly addressed in adult

court. Accordingly, we grant Madison’s petition and remand for resentencing in adult court where

the trial court must properly consider his youth when he committed the crimes.


1
    188 Wn.2d 1, 391 P.3d 409 (2017).
Nos. 53672-2-II and 53762-1-II



                                              FACTS

       In 2015, Madison, who was 17 years old at the time, broke into his aunt’s home and stole

six firearms and a truck, among other items. The State charged Madison in juvenile court with

residential burglary, second degree taking a motor vehicle without the owner’s permission, and six

counts of theft of a firearm. After Madison turned 18, the State filed a motion to decline juvenile

jurisdiction and transfer Madison’s case for adult prosecution under former RCW 13.40.110

(2009). Following a decline hearing, the juvenile court granted the State’s motion, declined

juvenile jurisdiction over Madison’s case, and transferred the case for adult prosecution.

       Madison agreed to plead guilty to residential burglary and six counts of theft of a firearm.

The State agreed to dismiss the second degree taking a motor vehicle charge and to recommend

that the trial court impose a prison-based drug offender sentencing alternative (DOSA). The State

agreed that if the trial court determined Madison did not qualify for a DOSA, or if the trial court

declined to impose a DOSA, the State would recommend the low end of the standard range

sentence for each charge.

       The signed plea statement admitted that Madison entered the dwelling of his aunt and her

husband and that he “did wrongfully obtain or exert unauthorized control over” six individually

described firearms. Clerk’s Papers (CP) at 29. The signed plea agreement stated, “The defendant

agrees that the following is accurate” and identified Madison’s offender score as 8 on the

residential burglary charge with a standard sentencing range of 53 to 70 months and 7 on each of

the theft of a firearm charges with a standard sentencing range of 57 to 75 months. CP at 16. The

offender scores included 1 point for each current theft of a firearm conviction. Madison’s statement

of defendant on plea of guilty reflected the same offender scores.



                                                 2
Nos. 53672-2-II and 53762-1-II


       At a plea hearing, the trial court confirmed that Madison believed his offender scores had

been calculated correctly. The trial court accepted Madison’s guilty pleas.

       The Washington Supreme Court decided Houston-Sconiers on March 2, 2017, holding in

part that “[t]rial courts must consider mitigating qualities of youth at sentencing.” 188 Wn.2d at

21 (emphasis added). But at Madison’s sentencing in May 2017, the trial court did not address

Madison’s age or any of the “‘hallmark features’” of youth. Id. at 23 (quoting Miller v. Alabama,

567 U.S. 460, 477, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012)). Nor did the trial court consider his

childhood environment, including that the State had removed him from his parents’ care.

       The trial court rejected the parties’ joint recommendation of a DOSA sentence, as well as

the parties’ alternative joint recommendation for a low-end standard range sentence. The trial court

sentenced Madison to the high end of the standard range on each conviction, to run concurrently,

for a total confinement term of 75 months.

       Over two years later, Madison filed a motion to amend his judgment and sentence in the

trial court arguing that his offender score was incorrectly calculated. The trial court determined

that the motion was not timely and transferred his motion to this court under CrR 7.8(c) to be

considered as a personal restraint petition. Madison then filed a second personal restraint petition

in this court arguing that the juvenile court improperly declined his case. We consolidated the

petitions and appointed Madison counsel.

                                             ANALYSIS

                                I. PERSONAL RESTRAINT PETITION

       A personal restraint petition is time barred if it is filed more than one year after the

judgment becomes final. RCW 10.73.090(1). However, an untimely personal restraint petition may

be considered if the judgment and sentence was not valid on its face or if the petition is based on


                                                 3
Nos. 53672-2-II and 53762-1-II


one or more of the statutory exceptions to the time limit listed in RCW 10.73.100. A judgment and

sentence is invalid if the trial court exercised power that it did not have, including by imposing a

sentence not authorized by law. In re Pers. Restraint of Flippo, 187 Wn.2d 106, 110, 385 P.3d 128

(2016).

                                     II. SAME CRIMINAL CONDUCT

          Madison argues that his judgment and sentence is facially invalid because the trial court

miscalculated his offender scores for his burglary and six theft of a firearm convictions by not

considering the theft of a firearm convictions to be the same criminal conduct. We agree.

          Generally, a defendant “cannot agree to punishment in excess of that which the legislature

has established.” In re Pers. Restraint of Shale, 160 Wn.2d 489, 494, 158 P.3d 588 (2007). A

judgment and sentence that is based on an erroneous offender score is facially invalid and is

therefore exempt from the time bar. In re Pers. Restraint of Smalls, 182 Wn. App. 381, 386, 335

P.3d 949 (2014).

          The inquiry into whether a sentence is invalid on its face is not confined to the four corners

of the judgment and sentence. Rather, the Washington Supreme Court has endorsed consideration

of certain documents in addition to the judgment and sentence. In re Pers. Restraint of Coats, 173

Wn.2d 123, 139-40, 267 P.3d 324 (2011). When the judgment and sentence is based on a guilty

plea, the face of the judgment and sentence includes those documents signed as part of the plea

agreement. Id. at 140. Where the judgment and sentence imposes a facially incorrect sentence, the

only remedy is resentencing. In re Pers. Restraint of McWilliams, 182 Wn.2d 213, 217-18, 340

P.3d 223 (2014).

          When calculating an offender score, courts count all current and prior offenses separately

unless multiple offenses “encompass the same criminal conduct.” RCW 9.94A.589(1)(a). To


                                                    4
Nos. 53672-2-II and 53762-1-II


constitute the same criminal conduct, two or more criminal offenses must (1) have the same

objective intent, (2) occur at the same time and place, and (3) involve the same victim. Id. The

defendant bears the burden to establish each same criminal conduct element. State v. Hatt, 11 Wn.

App. 2d 113, 142, 452 P.3d 577 (2019). If some or all of the current offenses “encompass the same

criminal conduct then those current offenses shall be counted as one crime.” RCW

9.94A.589(1)(a) (emphasis added).

       Where the record adequately supports either conclusion on a same criminal conduct

determination, “the matter lies in the court’s discretion.” State v. Graciano, 176 Wn.2d 531, 538,

295 P.3d 219 (2013). In such cases, Washington courts have held that a petitioner waives the

argument that their convictions constitute the same criminal conduct by pleading guilty and

agreeing to an incorrect offender score. E.g., In re Pers. Restraint of Swagerty, 186 Wn.2d 801,

814, 383 P.3d 454 (2016) (holding that the petitioner could not challenge the calculation of his

offender score for same criminal conduct where the facts were not evident on the face of the

judgment and sentence without further elaboration). But “when the underlying facts are

undisputed, the determination of same criminal conduct may be resolved as a matter of law.” Hatt,

11 Wn. App. 2d at 141.

       Here, there is no factual dispute, so the determination of same criminal conduct is resolved

as a matter of law. The facts contained in the signed plea statement establish that the firearm thefts

constituted the same criminal conduct. All of the thefts involved the same intent, occurred during

the commission of the same residential burglary, and involved the same victims. The undisputed

facts in the record can support only one conclusion—that the thefts constituted the same criminal

conduct for offender score purposes. Under these specific facts and circumstances, the trial court

erred as a matter of law by failing to count the firearm thefts as same criminal conduct. The error


                                                  5
Nos. 53672-2-II and 53762-1-II


is apparent from the face of the judgment and sentence and the signed plea statement, a document

that we can consider when determining facial invalidity under RCW 10.73.090. Coats, 173 Wn.2d

at 140. Thus, Madison has shown facial invalidity and his claim regarding same criminal conduct

is not time barred.

       Furthermore, the trial court’s error produced a fundamental defect in the judgment and

sentence resulting in a complete miscarriage of justice. In re Pers. Restraint of Carrier, 173 Wn.2d

791, 818, 272 P.3d 209 (2012). The trial court sentenced Madison to the high end of the standard

sentence range (57 to 75 months) based on an offender score of 7 on the theft of a firearm

convictions. Madison’s correct offender score was far lower because his theft of a firearm

convictions should have counted as a single point, so the sentence imposed by the trial court was

significantly longer than lawfully allowed. Id. (holding that an unlawful sentence can be a

fundamental defect). The same was true for Madison’s sentence for the burglary conviction. As

such, resentencing is required.

                                  III. DECLINE TO ADULT COURT

       Madison also argues that the 2018 amendments to the juvenile decline statutes constitute a

significant change in the law that apply retroactively and that we should remand this case to

juvenile court. The existence of a facial sentencing error, such as Madison’s incorrect offender

score here, does not act as a “‘super exception’” to the time limit that allows a petitioner to assert

additional claims that are otherwise barred by the time limit. In re Pers. Restraint of Adams, 178

Wn.2d 417, 426, 309 P.3d 451 (2013) (internal quotation marks omitted) (quoting Coats, 173

Wn.2d at 170 (Stephens, J., concurring)). Therefore, Madison must show that one of the exceptions

to the one-year time bar applies in order for us to consider his argument that the trial court

improperly transferred his case to adult court. He fails to do so.


                                                  6
Nos. 53672-2-II and 53762-1-II


       “A petitioner can overcome the one-year time bar if he can identify (1) a significant change

in the law, (2) that is material to his conviction or sentence, and (3) that applies retroactively.” In

re Pers. Restraint of Meippen, 193 Wn.2d 310, 315, 440 P.3d 978 (2019); RCW 10.73.100(6).

Generally, we presume that an amendment to a statute applies prospectively unless the legislature

specifically provides for retroactive application or the amendment is curative or remedial. In re

Pers. Restraint of Flint, 174 Wn.2d 539, 546, 277 P.3d 657 (2012). “A remedial change relates to

practices, procedures, or remedies without affecting substantive or vested rights.” Id. “A ‘right’ is

a legal consequence,” while a “remedy” is a legal procedure to enforce a right. State v. McClendon,

131 Wn.2d 853, 861, 935 P.2d 1334 (1997).

       In 2018, the legislature amended former RCW 13.40.110 to remove certain offenses from

the list of offenses that could permit discretionary decline of a juvenile to adult court. Those

offenses included Madison’s charges—residential burglary and theft of a firearm. LAWS OF 2018,

ch. 162, § 4. Thus, since the 2018 amendments, charges equivalent to Madison’s have not been

subject to decline.

       But nothing in the legislative purpose section of the Laws of 2018, chapter 162, suggests

that the amendments apply retroactively. The section’s use of present tense bolsters our

presumption that the amendments apply prospectively: “AN ACT Relating to revising conditions

under which a person is subject to exclusive adult jurisdiction and extending juvenile court

jurisdiction over serious cases to age twenty-five.” LAWS       OF   2018, ch. 162; McClendon, 131

Wn.2d at 861. The 2018 amendments do not relate to a practice, procedure, or remedy. They

merely narrow the scope of juvenile offenders who could be charged in adult court. See State v.

Watkins, 191 Wn.2d 530, 533 n.1, 423 P.3d 830 (2018).




                                                  7
Nos. 53672-2-II and 53762-1-II


        We hold that the 2018 legislative amendments to the juvenile decline statute did not

constitute a significant change in the law that applies retroactively. Accordingly, this claim does

not fall within the exemption to the time bar under RCW 10.73.100(6), and we do not consider it

further.2

                             IV. CONSIDERATION OF YOUTHFULNESS

        Madison also argues that the trial court should have considered his age and characteristics

of youth at sentencing under Houston-Sconiers.

        Generally, under the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, trial

courts must impose sentences within the standard range. RCW 9.94A.505(2)(a)(i). However,

“[b]ecause ‘children are different’ under the Eighth Amendment and hence ‘criminal procedure

laws’ must take the defendants’ youthfulness into account, sentencing courts must have absolute

discretion to depart as far as they want below otherwise applicable SRA ranges . . . when

sentencing juveniles in adult court.” Houston-Sconiers, 188 Wn.2d at 9; see also State v. O’Dell,

183 Wn.2d 680, 695-96, 358 P.3d 359 (2015) (holding that a defendant’s youthfulness may support

an exceptional sentence below the standard range “in light of what we know today about

adolescents’ cognitive and emotional development”). The trial court has broad discretion to impose

an appropriate sentence, and it also has “an affirmative duty to ensure that proper consideration is

given to the juvenile’s ‘chronological age and its hallmark features.’” State v. Ramos, 187 Wn.2d

420, 443, 387 P.3d 650 (2017) (quoting Miller, 567 U.S. at 477). Where a defendant was under 18


2
  Our rejection of this claim does not trigger the mixed petition rule and require dismissal of the
entire petition. The mixed petition rule applies only to petitions challenging a facially valid
judgment and sentence entered with competent jurisdiction, which raises both untimely claims and
claims that are exempt from the one-year time limit under RCW 10.73.100. Because we hold that
the judgment and sentence is facially invalid, the untimeliness of Madison’s claim involving the
juvenile decline statute does not trigger the mixed petition rule for this petition. RCW 10.73.090.
In Re Pers. Restraint of Stenson, 150 Wn.2d 207, 220, 76 P.3d 241 (2003).
                                                 8
Nos. 53672-2-II and 53762-1-II


when they committed the crimes at issue, the trial court must address their youth at sentencing.

Houston-Sconiers, 188 Wn.2d at 21.

        Here, nothing in the record reflects that the trial court considered Madison’s youth in

fashioning his sentence. On remand for resentencing, the trial court must consider Madison’s youth

in accordance with Houston-Sconiers.

        We grant Madison’s petition and remand for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, A.C.J.
 We concur:



 Maxa, J.




 Veljacic, J.




                                                9